UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of t he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 30, 2015 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23-2596710 (IRS Employer Identification No.) 1830 Penn Street, Melbourne, FL 32901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (321) 779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item1.01 Entry into a Material Definitive Agreement. January 2015 Series J Offering and Series J Subscription Agreement On January 30, 2015, Lighting Science Group Corporation (the “ Company ”) entered into a Series J Subscription Agreement (the “ Subscription Agreement ”) with LSGC Holdings III LLC, a Delaware limited liability company (“ Holdings III ”), pursuant to which the Company issued an aggregate of 11,525 units of its securities (the “ Series J Securities ”) for $1,000 per Series J Security, or aggregate consideration of $11,525,000 (the “ January 2015 Offering ”). Each Series J Security consists of (i)one share of Series J Convertible Preferred Stock of the Company, par value $0.001 per share (the “ Series J Preferred Stock ”), and (ii)a warrant to purchase 2,650 shares of common stock of the Company, par value $0.001 per share (the “ Common Stock ”), at an exercise price of $0.001 per share (each, a “ Warrant ” and collectively, the “ Warrants ”). As previously disclosed in the Current Report on Form 8-K filed with the Securities and Exchange Commission (the “
